Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 1 of 16 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA

                                      CASE NO.:


LAURA CUEVAS, individually and
on behalf of all others similarly situated,

      Plaintiff,

v.

HEALTHCARE REVENUE RECOVERY
GROUP, LLC d/b/a Account Resolution
Services,

      Defendant.
                                              /

                         CLASS ACTION COMPLAINT
                              JURY DEMAND

      COMES NOW Plaintiff, Laura Cuevas (hereinafter “Plaintiff”), individually

and on behalf of all others similarly situated, by and through the undersigned

counsel, and brings this action against Defendant, Healthcare Revenue Recovery

Group, LLC d/b/a Account Resolution Services (hereinafter “Defendant”), for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq.

(hereinafter the “FDCPA”), and the Florida Consumer Collection Practices Act,

Section 559.55, et seq., Florida Statutes (hereinafter the “FCCPA”), stating the

following in support thereof:
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 2 of 16 PageID 2




                         PRELIMINARY STATEMENT

      1.       Congress enacted the FDCPA “to eliminate abusive debt collection

practices by debt collectors” and “to protect consumers against debt collection

abuses.” See 15 U.S.C. § 1692(e). In enacting the FDCPA, Congress identified the

“invasion of individual privacy” as one of the harms against which the statute is

directed. See 15 U.S.C. § 1692(a).

      2.       The Florida Legislature, in enacting the FCCPA, has further defined

and protected an individual’s right of privacy in the State of Florida. Collection

Bureau of Orlando v. Continental Casualty Co., 342 So. 2d 1019, 1020 (Fla. 4th

DCA 1977); See also Terri Jayne Salt, Note, Fair Debt Collection Practices:

Analysis of Florida and Federal Law, 30 U. Fla. L. Rev. 892, 905 (1978).

                          JURISDICTION AND VENUE

      3.       Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. §

1692k(d), the FCCPA, Section 559.77(1), Florida Statutes, and 28 U.S.C § 1331.

      4.       This Court has supplemental jurisdiction over Plaintiff’s state claims

pursuant to 28 U.S.C. § 1367.

      5.       Venue is proper pursuant to 28 U.S.C. §1391(b)(2) because the

causes of action accrued here, Defendant transacts and/or conducts business here,

and Plaintiff resides here.




                                         2
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 3 of 16 PageID 3




                                      PARTIES

      6.       Plaintiff is a natural person, a resident of Collier County, Florida, and

a consumer as defined by 15 U.S.C. § 1692a(3).

      7.       Defendant is a Florida limited liability company, with a principal place

of business located at 1643 N. Harrison Parkway, Building H, Suite 100, Sunrise,

FL 33323 and whose registered agent for service of process is Corporation Service

Company, 1201 Hays Street, Tallahassee, FL 32301.

      8.       Defendant is a debt collector within the meaning of 15 U.S.C. §

1692a(6), in that it uses postal mail, an instrumentality of interstate commerce, for

its business, the principal purpose of which is the collection of debts, and/or regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to

be owed or due to another.

      9.       Defendant is licensed as a Consumer Collection Agency by the

Florida Office of Financial Regulation, holding license number CCA0900844.

      10.      At all times relevant hereto, Defendant possessed knowledge

concerning compliance with both the FDCPA and the FCCPA.

                           FACTUAL ALLEGATIONS

      11.      Plaintiff allegedly incurred a monetary obligation at a medical facility

for personal, family, and/or household purposes (hereinafter the “Debt”).

      12.      Thereafter, Defendant was engaged by the aforementioned medical



                                           3
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 4 of 16 PageID 4




facility in order to direct debt collection efforts in connection with the Debt toward

Plaintiff.

       13.       Defendant made the affirmative business decision to communicate

with Plaintiff about the collection of the Debt via written correspondence.

       14.       However, rather than preparing and mailing written collection

correspondence on its own, Defendant sent information regarding Plaintiff and the

Debt to a third-party vendor (hereinafter the “Vendor”) in order to outsource the

process.

       15.       Specifically, Defendant disclosed to the Vendor, among other things:

(i) Plaintiff’s status as a debtor; (ii) the amount of monies allegedly owed; (iii) the

fact the Debt concerned a personal, family, and/or household purpose; and (iv)

other highly personal pieces of information.

       16.       The Vendor then populated some or all of this information into a pre-

written template, printed, and mailed the correspondence to Plaintiff’s residence.

(Exhibit ‘A’).

       17.       The FDCPA defines “communication” as “the conveying of

information regarding a debt directly or indirectly to any person through any

medium.” See 15 U.S.C. § 1692a(3).

       18.       The sending of an electronic file containing information about

Plaintiff and the Debt to the Vendor is therefore a communication under the statute.



                                           4
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 5 of 16 PageID 5




      19.      Defendant’s communication to the Vendor was in connection with the

collection of a debt since it involved disclosure of information about Plaintiff and

the Debt to a third-party, with the objective being to communicate with the consumer

and motivate the consumer to pay an alleged debt.

      20.      Plaintiff never consented to having her personal and confidential

information, concerning the Debt or otherwise, shared with anyone else.

      21.      In limiting communications with unauthorized third-parties, the

FDCPA states, at 15 U.S.C. § 1692c(b):

      “Except as provided in section 1692b of this title, without the prior consent of
      the consumer given directly to the debt collector, or the express permission of
      a court of competent jurisdiction, or as reasonably necessary to effectuate a post
      judgment judicial remedy, a debt collector may not communicate, in
      connection with the collection of any debt, with any person other than the
      consumer, his attorney, a consumer reporting agency if otherwise permitted by
      law, the creditor, the attorney of the creditor, or the attorney of the debt
      collector.” (emphasis added).

      22.      The Vendor used by Defendant in conjunction with its debt collection

efforts directed toward Plaintiff does not fall within any permitted exception provided

for in 15 U.S.C. § 1692c(b).

      23.      Due to Defendant’s aforementioned communication to the Vendor,

debt-related information about Plaintiff is within the possession of an unauthorized

third-party.

      24.      If a debt collector “conveys information regarding the debt to a third

party- informs the third-party that the debt exists or provides information about the

                                          5
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 6 of 16 PageID 6




details of the debt then the debtor may well be harmed by the spread of this

information.” Brown v. Van Ru Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015).

      25.      Defendant unlawfully communicates with the Vendor solely for the

purpose of streamlining its generation of profits without regard to the propriety and

privacy of the information, which it discloses to such third-party.

      26.      In its reckless pursuit of a business advantage, Defendant disregarded

the known, negative effect that disclosing sensitive personal information to

unauthorized third-parties has on consumers.

                             CLASS ALLEGATIONS

      27.      Plaintiff brings this action under Rule 23 of the Federal Rules of Civil

Procedure on behalf of the following classes of persons (hereinafter the “Class”),

subject to modification after discovery and further case development:

      The FDCPA Class:
      All persons in Florida whose information was communicated, in connection
      with the collection of a debt, to a third-party by Defendant without said
      persons’ prior consent from one year prior to the filing of the instant action
      through to the date of class certification

      The FCCPA Class:
      All persons in Florida whose information was communicated, in connection
      with the collection of a debt, to a third-party by Defendant without said
      persons’ prior consent from two years prior to the filing of the instant action
      through to the date of class certification

      28.      The members of the Classes are all identifiable through Defendant’s

records and other third-party records.



                                          6
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 7 of 16 PageID 7




      29.        Excluded from the Classes are Defendant; any entities in which it has

a controlling interest; its agents and employees; any Judge to whom this action is

assigned, any member of such Judge’s staff, and the Judge’s immediate family; and

Plaintiff’s counsel, any member of their staff, and immediate family.

      30.        Plaintiff proposes that she serve as class representative for the class

as she and the members of the Classes have all been harmed by Defendant’s actions.

      31.        The members of the Classes are so numerous and geographically

diverse that joinder of all of them is impracticable.

      32.        Plaintiff believes and therefore avers, that Defendant has improperly

communicated the debt-related information of over forty (40) consumers to

unauthorized third-parties throughout the state of Florida during the relevant time

period.

      33.        There are questions of law and fact common to Plaintiff and to the

members of the Classes, including without limitation:

            a.   Whether Defendant’s conduct constitutes violations of 15 U.S.C. §

                  1692c(b);

            b.   Whether Defendant’s conduct constitutes violations of Section

                 559.72(5), Florida Statutes;

            c.   Whether Plaintiff and members of the Classes are entitled to statutory

                 damages pursuant to the FDCPA and the FCCPA;



                                            7
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 8 of 16 PageID 8




             d.   Whether Plaintiff and members of the Classes are entitled to

                  attorney’s fees and costs pursuant to the FDCPA and the FCCPA; and

             e.   Whether Defendant should be enjoined from engaging in such

                  conduct in the future.

       34.        Plaintiff’s claims are typical of the claims of the other members of the

Classes, and Plaintiff has no interests that are adverse or antagonistic to the interests

of the other members of the Classes.

       35.        Plaintiff is an adequate representative of the Classes because she will

fairly and adequately protect the interests of the Classes, and counsel who is

experienced in litigation of this nature represent her.

       36.        Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of this controversy.

       37.        The likelihood that individual members of the Classes will prosecute

separate actions is remote due to the time and expense necessary to conduct such

litigation.

                                       COUNT I
                          (Violations of 15 U.S.C. § 1692c(b))

       38.        Plaintiff adopts, realleges, and incorporates all of the foregoing

paragraphs as if fully set forth herein.

       39.        At all times relevant to this action, Defendant is subject to and must


                                             8
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 9 of 16 PageID 9




abide by the laws of United States, including without limitation, 15 U.S.C. § 1692,

et seq.

       40.     Congress enacted the FDCPA “to eliminate abusive debt collection

practices by debt collectors” and “to protect consumers against debt collection

abuses.” See 15 U.S.C. § 1692(e).

       41.     In enacting the statute, Congress identified the “invasion of individual

privacy” as one of the harms against which the FDCPA is directed. See 15 U.S.C. §

1692(a).

       42.     15 U.S.C. § 1692c(b) provides: “Except as provided in section 1692b

of this title, without the prior consent of the consumer given directly to the debt

collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector

may not communicate, in connection with the collection of any debt, with any person

other than the consumer, his attorney, a consumer reporting agency if otherwise

permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt

collector.” (emphasis added).

       43.     The transmittal of personal debt-related information to a third-party

mailing vendor constitutes a communication in connection with the collection of a

debt. See Hunstein v. Preferred Collection and Management Services, Inc., Case No.

19-14434 (11th Cir. 2021).



                                           9
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 10 of 16 PageID 10




      44.      Because 15 U.S.C. § 1692c(b) bears a close relationship to a harm

that American courts have long recognized as cognizable, the invasion of privacy,

and Congress’s judgment indicates that violations of §1692c(b) constitute a concrete

injury, Plaintiff has standing to sue. See Id.

      45.      Defendant violated 15 U.S.C. § 1692c(b) when it communicated

sensitive personal information about Plaintiff and the Debt to the Vendor in

connection with the collection of the Debt.

      46.      Specifically, Defendant communicated details about: (i) Plaintiff’s

status as a debtor; (ii) the amount of monies allegedly owed; (iii) the fact the Debt

concerned a personal, family, and/or household purpose; and (iv) other highly

personal pieces of information.

      47.      Defendant intentionally made these communications to the Vendor in

order to attempt to gain an advantage over other debt collectors and generate

additional profits.

      48.      As a result of Defendant’s aforementioned violation of the FDCPA,

Plaintiff suffered damages, including without limitation, an invasion of privacy.

      49.      Defendant’s aforementioned conduct renders it liable for the above-

stated violations of the FDCPA, and Plaintiff is therefore entitled to statutory

damages not to exceed $1,000 as well as other relief.

      50.      Any potential bona fide error defense which relies upon Defendant’s



                                           10
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 11 of 16 PageID 11




mistaken interpretation of the legal duties imposed upon it by the FDCPA would fail

as a matter of law. See Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich, L.P.A.,

559 U.S. 573, 577 (2010).

                                     COUNT II
                        (Violations of Fla. Stat. § 559.72(5))

       51.     Plaintiff adopts, realleges, and incorporates all of the foregoing

paragraphs as if fully set forth herein.

       52.     At all times relevant to this action, Defendant is subject to and must

abide by the laws of Florida, including without limitation, Florida Statute § 559.72,

et seq.

       53.     The Florida Legislature, in enacting the FCCPA, has further defined

and protected an individual’s right of privacy in the State of Florida. Collection

Bureau of Orlando v. Continental Casualty Co., 342 So. 2d 1019, 1020 (Fla. 4th

DCA 1977); See also Terri Jayne Salt, Note, Fair Debt Collection Practices:

Analysis of Florida and Federal Law, 30 U. Fla. L. Rev. 892, 905 (1978).

       54.     In collecting consumer debts, no person shall disclose to a person

other than the debtor or her/his family information affecting the debtor’s reputation,

whether or not for credit worthiness, with knowledge or reason to know that the

other person does not have a legitimate business need for the information or that the

information is false. See Fla. Stat. § 559.72(5).

       55.     In the event of any inconsistency between any provision of the


                                           11
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 12 of 16 PageID 12




FCCPA and any provision of the FDCPA, the provision which is more protective of

the consumer or debtor shall prevail. See Fla. Stat. § 559.552.

      56.      “A plaintiff is not required to prove actual damages, but only a

violation of one of the prohibited practices in the Florida Consumer Collections

Practices Act.” Laughlin v. Household Bank, Ltd., 969 So. 2d 509 (Fla. 1st DCA

2007).

      57.      Defendant violated Section 559.72(5), Florida Statutes, when it

disclosed debt-related information that would affect Plaintiff’s reputation to the

Vendor.

      58.      Specifically, Defendant disclosed details about: (i) Plaintiff’s status

as a debtor; (ii) the amount of monies allegedly owed; (iii) the fact the Debt

concerned a personal, family, and/or household purpose; and (iv) other highly

personal pieces of information, all of which concern Plaintiff’s reputation.

      59.      Defendant knew there was no legitimate business need for the

disclosure of this information, since Defendant could easily have prepared and mailed

the correspondence itself without disclosing Plaintiff’s sensitive personal

information to a third-party.

      60.      Defendant intentionally chose to disclose this sensitive personal

information to the Vendor as part of its debt collection efforts when it knew that this

type of disclosure was prohibited, solely to increase its operational efficiency and



                                          12
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 13 of 16 PageID 13




profits.

       61.      As a result of Defendant’s aforementioned violations of the FCCPA,

Plaintiff suffered damages, including without limitation, an invasion of privacy.

       62.      Defendant’s conduct renders it liable for the above-stated violations

of the FCCPA, and Plaintiff is therefore entitled to statutory damages not to exceed

$1,000 as well as other relief.

       63.      Any potential bona fide error defense which relies upon Defendant’s

mistaken interpretation of the legal duties imposed upon it by the FCCPA would fail

as a matter of law. See Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich, L.P.A.,

559 U.S. 573, 577 (2010).

                              RELIEF REQUESTED

       WHEREFORE, Plaintiff respectfully requests this Honorable Court enter

judgment against Defendant for the following:

             a. Certification of Plaintiff’s claims and all other persons similarly

                situated as class action claims under Rule 23 of the Federal Rules of

                Civil Procedure;

             b. Awarding statutory damages of $1,000.00 for each violation of the

                FDCPA pursuant to 15 U.S.C. § 1692k;

             c. Awarding statutory damages of $1,000.00 for each violation of the

                FCCPA pursuant to Section 559.77(2), Florida Statutes;



                                          13
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 14 of 16 PageID 14




          d. Injunctive relief preventing Defendant from making any further

             communications to unauthorized third-parties when attempting to

             collect consumer debts.

          e. Awarding reasonable costs and attorney’s fees pursuant to pursuant

             to 15 U.S.C. § 1692k and Section 559.77(2), Florida Statutes; and

          f. Such other relief that this Court deems just and proper.


                            JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.


                                              Respectfully submitted,


                                              /s/ Christopher Legg
                                              Christopher Legg, Esq.
                                              Florida Bar No. 44460
                                              CHRISTOPHER W. LEGG, P.A.
                                              499 E. Palmetto Park Rd., Ste. 228
                                              Boca Raton, Florida 33432
                                              Telephone: 954-235-3706
                                              Chris@theconsumerlawyers.com

                                              Attorney for Plaintiff
                                              and the putative class




                                         14
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 15 of 16 PageID 15




                            Exhibit ‘A’
Case 2:21-cv-00340-SPC-MRM Document 1 Filed 04/27/21 Page 16 of 16 PageID 16
